DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, 14-17, 19, 22-24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (“Sharma”) (U.S. Patent Application Publication Number 2011/0225342) and Ahmad et al. (“Ahmad”) (U.S. Patent Application Publication Number 2013/0205113).
Regarding Claims 1, 9, and 17, Sharma discloses a method of filtering input/output (I/O) requests in a virtualized computing environment that includes a plurality of virtual computing instances (Figure 1, items 102-104), the method comprising:

in response to determining that the first data request satisfies caching criteria, identifying a page of memory from a free page pool of deallocated memory used by the I/O filter to cache data associated with I/O requests (paragraph 0028);
storing by the I/O filter first data associated with the first I/O data request in the page of memory (paragraph 0028);
intercepting, by the I/O filter, a second I/O data request for the first data from a second virtual computing instance of the plurality of virtual computing instances, wherein the second I/O data request is a read request directed to the virtual storage (paragraphs 0028-0029);
determining, by the I/O filter whether the first data is retrievable from the page of memory of the I/O cache using a retained reference for the page of memory instead of from a main virtual storage location for the first data (paragraph 0029; i.e., the determination of whether the data is available in the cache 118 is based on the received key and completion context);
in response to determining that the first data is retrievable from the page of memory, retrieving, based on the data request from the second virtual computing instance, the first data associated with the first data request using the reference to the page of memory retained by the I/O filter (paragraph 0029); and
after retrieving the first data associated with the first data request, returning the first data associated with the first data request to the second virtual computing instance (paragraph 0029).

wherein after the first data associated with the first I/O data request is stored in the page of memory, the page of memory is returned to the free page pool by adding the page of memory to a location within the ordered list of free pages such that the page of memory remains available for allocation to one of the virtual computing instances.
In the same field of endeavor (e.g., memory accessing techniques), Ahmad teaches wherein the free page pool (Figures 1A, item 112) comprises an ordered list (Figure 3, item 210) of free pages available to both a hypervisor (Figure 1A, item 124, paragraph 0024) of the virtualized computing environment for allocation to memory consumers of the plurality of virtual computing instances (Figure 1A, item 130, paragraph 0025; i.e., the virtual resources [including the free pages 112 within RAM 110] are provided by a corresponding virtual machine monitor 124 [the claimed “hypervisor”]) and to the I/O filter (Figure 1A, item 122) to cache data associated with I/O requests (paragraph 0031; i.e., the I/O filter 122 caches data in the free page pool 112).
wherein after the first data associated with the first I/O data request is stored in the page of memory, the page of memory is returned (Figure 3, item 340 or 346) to the free page pool by adding the page of memory to a location within the ordered list of free pages such that the page of memory remains available for allocation to one of the virtual computing instances (Figure 3, item 320, paragraphs 0030, 0032, and 0044; i.e., idle pages may be immediately used by another memory consumer, while yankable pages are less likely to be released to another memory consumer).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Ahmad’s teachings of memory accessing techniques with the 

Regarding Claims 3, 11, and 19, Ahmad teaches before storing the first data, determining whether the first data request meets predetermined criteria, wherein the first data is stored in accordance with a determination that the first data request meets the predetermined criteria (paragraphs 0030, 0032, and 0044).

Regarding Claims 6, 14, and 22, Sharma discloses after receiving the data request from the second virtual computing instance: determining whether the data request from the second virtual computing instance includes a request for data stored in a page of memory to which the I/O filter has a reference (i.e., a key and completion context), wherein the first data is retrieved from the page of memory using the reference to the page of memory and returned to the second virtual computing instance in accordance with a determination that the data request from the first virtual computing instance includes a request for data stored in a page of memory to which the I/O filter has a reference; and in accordance with a determination that the data request from the second virtual computing instance does not include a request for data stored in a page of memory to which the I/O filter has a reference: retrieving, based on the data request from the second virtual computing instance, requested data different than the first data from a memory location other than a memory location to which the I/O filter has a reference; and after retrieving the requested data, returning the requested data to the second virtual computing instance (paragraphs 0028-0029).

Regarding Claims 7, 15, and 23, Ahmad teaches after receiving the data request, determining whether the first data stored in the page of memory is valid, wherein the first data is retrieved using the 

Regarding Claims 8, 16, and 24, Ahmad teaches while the first data is stored in the page of memory and while the I/O filter has the reference to the page of memory, allocating the page of memory to the second memory consumer without notifying the I/O filter (paragraphs 0030, 0032, and 0044).

Regarding Claim 28, Sharma discloses wherein the I/O filter comprises multiple filters that perform different processing of the I/O requests (Figure 2, items 204-214).

Regarding Claim 29, Sharma discloses wherein the I/O cache of the I/O filter is prepopulated with data commonly used by virtual computing instances of the plurality of virtual computing instances (paragraph 0022).

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “Ahmad and Sharma are silent as to using this pool for memory consumers by an I/O filter to cache data associated with I/O requests.” Response, page 12. Applicant further argues “[t]he combination of Sharma and Ahmad fails to disclose or suggest deallocated memory used both for allocation to virtual computing instances AND for storing data Id. The examiner disagrees. Contrary to Applicant’s argument, Ahmad does in fact disclose the argued features.
Ahmad discloses a virtualization layer 120 is installed on top of hardware platform 102 to support a virtual machine execution space. Ahmad, paragraph 0024. The virtualization layer 120 is configured to map the physical resources of hardware platform 102 (e.g., CPU 104 and RAM 110) to a set of corresponding virtual resources for each virtual machine 130. Id. The virtual resources are provided by a corresponding virtual machine monitor 124 (equivalent to the claimed “hypervisor”), residing within the virtualization layer 120. Id. The RAM 110 (which is a part of the previously discussed “virtual resources”) comprises free pages 112 and allocated pages 114. Id. at paragraph 0025. These memory pages may be used in the form of a cache. Id. at 0031. Thus, the hypervisor 124 may allocate free pages 112 of the memory 110 to virtual machines 130 (the claimed “memory consumers”). In other words, the free page pool 112 is “available to … a hypervisor [124]”, as claimed.
Meanwhile, a memory manager 122 (equivalent to the claimed “I/O filter”) may use deallocated pages of memory (i.e., free pages 112) residing within RAM 110 to cache data. Id. The memory manager 122 is the component that is ultimately responsible for caching the data in the memory 110. See id. at paragraph 0032. Thus, the free page pool of deallocated memory 112 is used by the I/O filter 122 to cache data. In other words, the free page pool 112 is also “available to … the I/O filter [122] to cache data associated with I/O requests”, as claimed. Therefore, it can be seen that Ahmad does in fact teach the argued features.
Accordingly, the claims stand as previously rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185